               Case 3:20-cr-00266-JST Document 41 Filed 04/04/21 Page 1 of 1



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar. No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 500-9994
     Email:       hanni@mlf-llp.com
 4

 5   Counsel for Michael Rothenberg

 6

 7                                   IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                                Case No.: CR 20-266-JST

12                      Plaintiff,
                                                               NOTICE OF CHANGE OF FIRM AND
13             v.                                              CONTACT INFORMATION
14    MICHAEL ROTHENBERG

15                      Defendant.

16

17         PLEASE TAKE NOTICE that effective immediately, undersigned is no longer with the Federal

18   Public Defender and is now practicing with Moeel Lah Fakhoury LLP. Counsel’s new contact

19   information is as follows.
                                                   Moeel Lah Fakhoury LLP
20                                                1300 Clay Street, Suite 600
                                                     Oakland, CA 94612
21                                                Telephone: (510) 500-9994
                                                  Email: hanni@mlf-llp.com
22

23    Dated:        April 4, 2021                              MOEEL LAH FAKHOURY LLP

24                                                                       /S
25                                                             Hanni M. Fakhoury
                                                               Attorney for Michael Rothenberg
26
27

28

     NOTICE OF CHANGE OF FIRM AND CONTACT INFO
     United States v. Rothenberg, CR 20-266-JST
                                                           1
